DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, and 4-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, a transformer comprising: a bobbin support part that supports the bobbin at an end of the bobbin on a primary winding side to provide an air gap between the central magnetic leg of the core and a surface of the bobbin corresponding to the secondary winding; wherein the bobbin support part is fit to a base portion of the central magnetic leg of the core and into a center hole of the bobbin; and wherein the bobbin support part includes a plurality of protrusions provided along a circumferential direction of an opening thereof, the protrusions projecting radially inward toward the central magnetic leg of the core and being fit to the base portion of the central magnetic leg of the core.
Claim 12 recites, inter alia, a transformer comprising: a bobbin support part fit to the second bobbin and on which the second bobbin is stacked; and a first bobbin around which a low-voltage-side primary winding is wound along the central magnetic leg of the core, the bobbin support part being stacked on and fit to the first bobbin, wherein the bobbin support part includes a plurality of protrusions provided along a circumferential direction of an opening thereof, the protrusions projecting radially inward toward the central magnetic leg of the core and being fit to the central magnetic leg of the core to provide an air gap between the central magnetic leg of the core and a surface corresponding to the secondary winding of the second bobbin.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837